—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered October 25, 1999, convicting him of assault in the second degree, criminal possession of a weapon in the third degree, and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he is entitled to a new trial because of improper comments made by the prosecutor during summation. However, the challenged statements were either fair comment on the evidence adduced at trial or fair responses to the defense counsel’s summation (see, People v Cook, 282 AD2d 617; People v Garcia, 273 AD2d 402; People v Galloway, 54 NY2d 396).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951, 953) and, in any event, without merit (see generally, People v Overlee, 236 AD2d 133). Friedmann, J. P., Florio, Smith and Cozier, JJ., concur.